         Case 1:18-cr-00882-LTS Document 196 Filed 04/03/20 Page 1 of 4

LAW OFFICES OF
LONDON & ROBIN
                                                                               99 PARK AVENUE
IRA D. LONDON                                                                        SUITE 2600
AVROM ROBIN                                                          NEW YORK, NEW YORK 10016
          _______                                                                     TEL: 212-683-8000
                                                                                      FAX: 212-683-9422
                                                                            EMAIL: iradlondon@aol.com
                                                                               avrom@mindspring.com



VIA ECF and EMAIL

April 3, 2020

The Honorable Laura Taylor Swain
United States District Judge
United State Courthouse
500 Pearl Street
New York, NY 10007

                                 Re: United States v. Beirne Lowry
                                     18 – CR – 882 – 04 (LTS)

Dear Judge Swain:

        I write today to update your Honor on the status of this case, and to make an emergency
motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A) on behalf of my client,
Beirne Lowry. My request is that you modify his sentence to time served, order the B.O.P. to
release him immediately, and that you add to his supervised release a condition that immediately
upon his release from custody he self - quarantine at home for a period of 14 days. This request
will have a minimal effect on Mr. Lowry’s term of incarceration. In total effect it will substitute
2 weeks of home confinement instead of an additional 2 weeks incarceration at Fort Dix, at this
dangerous time for jailed defendants because of the COVID -19 crisis. Otherwise his sentence
will be unchanged.

   1. Background

        On August 1, 2019 at the sentencing hearing for Mr. Lowry your Honor expressed the
intention that Mr. Lowry be given the maximum permissible time in community confinement on
his total sentence of 8 months in custody. (Sentence transcript, ECF doc. # 128).

        On August 6, 2019 the Judgment was docketed and included the following
recommendation from your Honor to the Bureau of Prisons: that the defendant be designated to
serve the maximum permissible portion in a residential reentry center in the NYC metropolitan
area. (Judgment, ECF doc. # 123).

         On October 29, 2019 Mr. Lowry self – surrendered to his designated institution, FCI Fort
Dix. As a first time and non – violent offender, he was placed in the federal prison camp at that
facility. In the 5 months Mr. Lowry has served there, he has had no disciplinary infractions, and
         Case 1:18-cr-00882-LTS Document 196 Filed 04/03/20 Page 2 of 4
Hon. Laura Taylor Swain
April 3, 2020
Page 2 of 4

has been a model prisoner, helping other prisoners learn skills in the arts including illustration
and music. As an accomplished musician, he has played in the camp band.

       On March 26, 2020 Mr. Lowry informed me via CorrLinks email that he was
recommended by his Fort Dix Unit Team (counselor and/or case manager) for release from the
Fort Dix camp directly to home confinement on April 7, 2020, which would have meant that he
would have served 5 months in custody at the institution, and would serve the remaining 3
months of his sentence on home confinement. The obvious subtext of that recommendation is
that Mr. Lowry had a good behavior record at Fort Dix. Mr. Lowry also wrote that his facility,
Fort Dix, had not received final approval on that request.

        Also on March 26, 2020 I emailed Adam Johnson, Esq., now deputy Regional Counsel
for the B.O.P. in the Philadelphia office for the Northeast region, asking for some clarification on
Mr. Lowry’s email. Mr. Johnson responded immediately that he would check with the R.R.M.
(Residential Reentry Management field office in Brooklyn), the office that gives final approval
on these issues.

         Today, April 3, 2020 I received an email from Mr. Lowry that he had gotten final
approval for release to home confinement on April 21, 18 days from now, but that Fort Dix staff
told him he would be taken out of the camp, in shackles, on April 6 to the SHU (special housing
unit, or “segregation”) at the low facility and quarantined there for 14 days before he was
released. Mr. Lowry reports that the whole camp population has already been on extremely tight
restrictions for at least two weeks, thus calling into question the purpose and utility of another
two weeks isolation in SHU.

        However, earlier, on March 26, 2020 Attorney General William Barr directed the Bureau
of Prisons “to place any inmate to whom you grant home confinement in a mandatory 14-day
quarantine period before that inmate is discharged from a BOP facility to home confinement.”
(Memorandum from the Attorney General for the Director of Bureau Prisons,
https://www.justice.gov/file/1262731 ).

        My understanding is that this directive from the Attorney General is the reason Mr.
Lowry is being sent to SHU for two weeks instead of being released to home confinement on
April 7. I submit that there are unintended and problematic consequences of the Attorney
General’s memo, which I will explain below.

   2. 18 U.S.C. § 3582(c)(1)(A) motion for Compassionate Release

       Mr. Lowry now moves for a reduction of his term of imprisonment under the federal
compassionate release statute because he is at risk of contracting and experiencing serious
complications from Covid-19 the longer he remains at Fort Dix.

       Mr. Lowry is in a high - risk group, both because of his age – he will be 61 in just 3
months – and a preexisting medical condition: Mr. Lowry is among those in the general
population that is most prone to respiratory infections. His wife reported to me today that his
         Case 1:18-cr-00882-LTS Document 196 Filed 04/03/20 Page 3 of 4

Hon. Laura Taylor Swain
April 3, 2020
Page 3 of 4

long time primary care physician, Dr. Marsh, has had to prescribe Mr. Lowry an asthma inhaler
on several occasions when an ordinary cough progressed to bronchitis. This condition did not
come up in the presentence interview, because it hadn’t happened recently in the time period
when the PSR was done, but it has been a long - standing issue for Mr. Lowry. Repeated
bronchitis may be a sign of COPD, which is clearly a big risk factor with COVID:
https://www.mayoclinic.org/diseases-conditions/bronchitis/symptoms-causes/syc-20355566.


        Keeping Mr. Lowry in quarantine for two whole weeks in a federal prison, with
recirculated air, poor food, no access to fresh air and exercise, and worst of all close and constant
contact with others – even in SHU – only increases the probability that Mr. Lowry will get
infected, rather than decreasing it. His wife Susan also told me today that she has set up their
apartment in Manhattan, and stocked it with food and supplies so that Mr. Lowry can remain
there for 14 days without going out. She will return to their other house upstate where she is
staying, after she delivers him to their Manhattan apartment.

        Mr. Lowry just reported to me again via email that the whole camp is on lockdown for 14
days, with the Correctional Officers wearing personal protective equipment including gowns,
gloves, and masks. Surely Mr. Lowry would be safer at home, by himself, than he is in this
obviously contaminated prison setting.

        Ordinarily, a prisoner’s application under § 3582(c)(1)(A) for a sentence modification
under the compassionate release statute must first be submitted by the prisoner to the Warden at
his facility. Only after the expiration of a 30 day period with no response from the Warden, or
exhaustion of administrative remedies like internal appeal by the prisoner to the BOP, whichever
comes first, can the prisoner bring his application to the Court.

        However, these are not ordinary times. First, it wasn’t until today that I learned that Mr.
Lowry would not be released to home confinement on April 7, as initially requested by his Unit
Team at Fort Dix. Instead, he would be held at Fort Dix until April 21, and released on that date
only after a 14 day quarantine in the terrible conditions in SHU at Fort Dix.

        Just two days ago SDNY District Court Judge Analisa Torres held that the requirement to
exhaust “the administrative process can be waived in light of the extraordinary threat posed – in
his unique circumstances – by the COVID – 19 pandemic…this threat also constitutes an
extraordinary and compelling reason to reduce [defendant’s] sentence to time served.” United
States v. Wilson Perez, 17 Cr, 513-3 (AT), (ECF # 98, filed 04/01/20).

        Judge Torres, in her Order cited immediately above, wrote that “[e]ven where exhaustion
is seemingly mandated by statute …, the requirement is not absolute.” Washington v. Barr, 925
F.3d 109, 118 (2d Cir. 2019) (citing McCarthy v. Madigan, 503 U.S. 140, 146-47 (1992). There
exist exceptions to this mandate, including undue delay; even if relief were requested now, it
would be moot here by the time the 14 days of additional quarantine had passed; and finally, Mr.
Lowry would be unduly prejudiced by such delay.
         Case 1:18-cr-00882-LTS Document 196 Filed 04/03/20 Page 4 of 4

Hon. Laura Taylor Swain
April 3, 2020
Page 4 of 4

        Here, time is of the essence, in this situation where things are changing on a daily basis,
and Mr. Lowry is confined at a facility clearly unprepared and probably in any event unable to
adequately deal with the threat posed by COVID – 19. As in Perez, even a few weeks delay
carries the risk of serious health consequences for Mr. Lowry. (Perez at 4.) Delay would amount
to denying relief altogether to Mr. Lowry because of the tight timetable in operation.

        In a similar decision in the U.S. District Court for the District of Connecticut, District
Judge Janet Bond Arterton granted the defendant’s motion for compassionate release, and also
waived the exhaustion requirement. United States v. Latrice Colvin, 3:19cr179 (JBA) (ECF # 38,
filed 04/02/20).

   3. Position of the United States Attorney for the Southern District of New York

        I spoke by phone earlier today with A.U.S.A. Nathan Rehn, who has worked on this case
from the beginning. I explained to Mr. Rehn what the issues are here, and the basis for my
requested relief, and what relief I was requesting. Mr. Rehn authorized me to inform the Court
that the government’s position is that the law requires mandatory exhaustion of administrative
remedies on compassionate release motions such as this one, and that therefore the government
is opposed to this motion.

   4. Conclusion

       I request that your Honor Order that Mr. Lowry’s sentence by modified to time served
pursuant to 18 U.S.C. § 3582(c)(1)(A) and that the Warden at Fort Dix release him immediately
up receipt of an Order to do so.

       If your Honor grants my request, the net effect will be that Mr. Lowry serves 5 months
incarcerated in a BOP facility and 3 months in home confinement, instead of 5 ½ months
incarceration and 2 ½ months in home confinement, and that his 14 days of additional quarantine
happen in his home, rather than in the SHU at Fort Dix.

        I further request that Mr. Lowry’s supervised release special conditions be amended to
add a condition that he self – quarantine at home for a period of 14 days immediately upon his
release.

       In keeping with Chief Judge McMahon’s series of recent Orders regarding court
procedure during the COVID -19 crisis, I am working remotely. I am available via email, cell
phone, Skype and Zoom for conferences in this matter.

Very truly yours,


AVROM ROBIN

copy via email:        A.U.S.A. Nathan Rehn
